Citation Nr: 1402933	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO. 10-28 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total evaluation based on individual unemployability (TDIU), prior to January 14, 2011. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1965 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a February 2012 rating decision, the RO granted the Veteran's TDIU claim, establishing TDIU effective January 14, 2011.  As will be further discussed below, although the Veteran has not expressed disagreement with the effective date assigned for the grant of TDIU, since this claim is part and parcel of the Veteran's claim for increased evaluation for his PTSD, originally filed in December 2007, as per the Court of Appeals for Veterans Claims' holding in Rice v. Shinseki, 22 Vet. App. 447, 451 (2009), this does not represent a full grant of the benefits sought, and thus, the Veteran's TDIU claim remains on appeal for the time period prior to January 14, 2011.  Accordingly, this issue remains on appeal and has been recharacterized as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's PTSD claim, the Board observes that the most recent VA examination for this disability was conducted over five years ago in March 2008. 

Evidence received since that previous VA examination indicates that the Veteran's PTSD symptoms may have increased in severity.  This evidence includes the June 2010 letter submitted by Dr. A.L. in support of the Veteran's claim, reflecting her opinion that the Veteran should be rated at a higher disability.  Dr. A.L. indicated that the Veteran continued to experience PTSD symptoms in the form of nightmares, distressing thoughts, recurring images, sleep disturbance, dissociative flashbacks, hypervigilance, anger dyscontrol, agitation, and social withdrawal.  She also opined that his symptoms continue to adversely impact all areas of his functioning, and from a psychiatric standpoint, his level of disability should reflect a notably higher level of disability than currently assigned.  Evidence of worsening symptomatology also includes the award of Social Security Disability benefits in May 2008 due to the Veteran's PTSD.

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected PTSD, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

With regard to the Veteran's TDIU claim, total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

As described, the Veteran was awarded a TDIU effective January 14, 2011.  Although the Veteran does not presently meet the schedular requirement for the grant of TDIU under 38 C.F.R. § 4.16(a) prior to January 14, 2011, a total evaluation may nonetheless be assigned on an extraschedular basis upon a showing that the Veteran was unable to obtain or retain substantially gainful employment during this period under 38 C.F.R. § 4.16(b).  Indeed, there is evidence of record that the Veteran was unemployable as early as 2006.  Moreover, on his January 2011 claim for TDIU, the Veteran reported being unable to work since October 2007.  Despite this assertion, it does not appear that the Veteran's TDIU claim has been considered by the RO on an extraschedular basis under 38 C.F.R. § 4.16(b).  

On remand, the RO/AMC must refer the Veteran's TDIU claim prior to January 14, 2011, to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 4.16(b) is proper.  The Board itself may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that the Board is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b) or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain and associate with the claims folder all outstanding VA treatment records from the Erie VA Medical Center since January 2012.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed, the Veteran should be scheduled for a VA examination to determine the current nature and severity of his PTSD.  The claims file and a copy of this Remand should be made available to the examiner and reviewed in connection with the examination.  Any medically indicated tests should be accomplished.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination, enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning in accordance with VA's rating schedule.

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, diabetes mellitus type II, bilateral upper and lower extremity peripheral neuropathy, erectile dysfunction, and residuals of shrapnel wounds in the left and right lower arms), either alone or in concert, rendered the Veteran unable to secure or follow a substantially gainful occupation prior to January 14, 2011.  The Veteran's age and the impact of any nonservice-connected disabilities on employability should not be factored into this determination.  If the examiner determines that the Veteran was unable to obtain or retain employment due solely to his service-connected disabilities prior to January 14, 2011, the examiner should state the approximate date of onset of such unemployability.  The opinion must be based on the review of the complete record.  A complete rationale must be provided for the opinion expressed. 

3. Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4. Thereafter, adjudicate the Veteran's claim for an increased rating for PTSD followed by the claim for TDIU.  In adjudicating the Veteran's TDIU claim, the RO/AMC must refer the claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 38 C.F.R. § 4.16(b) for any time period in which the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a). 

If the benefits sought on appeal are not granted to the fullest extent, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

